Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Response to Amendment
The applicant amended independent claims 1, 8 and 15 with features similar to “receiving additional data from a mobile computing device (MCD), wherein the MCD is separate from the TIA”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Attoparsec (“Thermal Camera with Glass,” 9/20/2013; URL: https://www.youtube.com/watch?v=EZyN48nFiRY) in view of Morley (9,069,172) and further in view of Masarik (8,488,969).

Regarding claim 1, Attoparsec teaches a computer-implemented method (e.g., The 1x IR Blue thermal camera strapped to my forehead in an entirely reasonable and not at all dorky fashion.  This is connected to Glass over Bluetooth, running my own version of the IR Blue software to deal with the very limited Glass interface.  Attoparsec: 0:13/1:23; p.3 upper screen) comprising: 
linking, using a data connection (e.g., connecting over Bluetooth; Attoparsec: 0:13/1:23; p.3 upper screen), a thermal imaging accessory (TIA) (e.g., 1x IR Blue thermal camera; Attoparsec: 0:13/1.23; p.3 upper screen) physically coupled to and in optical alignment with (e.g., the IR Blue thermal camera and the Glass are both facing the same scene and presenting image data of the scene; Attoparsec: 0:24/1:23 and 0:50/1:23; see 1_1 below) a head-mounted smart device (HMSD) (e.g., This is connected to Glass over Bluetooth; Attoparsec: 0:13/1:23; p.3 upper screen and 0:24/1:23 screen reproduced for reference

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

); 
activating (e.g., Launching; Attoparsec: 0:30/1:23; p.5 upper screen) a thermal imaging application on the HMSD (e.g., launching FIRsensor; Attoparsec: 0:30/1:23; p.5 upper screen) to receive thermal imaging data associated with a target from the TIA (e.g., the strip of rectangle showing the temperature of area covered by the strip indicates the temperature of the area with color as shown in frame at 0:50/1:23 of the video below.

    PNG
    media_image2.png
    486
    856
    media_image2.png
    Greyscale

It can be seen from the frame that the strip covers an area with a temperature range as indicated with different colors, where the left hand side has a higher temperature of 33.2 over the laptop position and the right hand side has a lower temperature of roughly 30.85 (about the mid-range of 28.5 to 33.2). The different color of the strip indicates the temperature of the area covered by the strip) and to process the thermal imaging data for overlay on an HMSD data display (e.g., status of connection between the camera and Glass is shown “Connect”, “Camera”, …, “Connect”,  “Disconnect”, “Camera”, Attoparsec: 0:34-0:38/1:23; p.6-8 screens; “Connect”, “Connected successfully”, Attoparsec: 0:41/1:23, 0:45/1:23; p.10-11 upper screens; thermal imaging data as shown in the strip of rectangle showing the temperature of the environment over the rectangular region; Attoparsec: 0.46/123; p.11 lower screen; target is the region of the rectangle where the temperature is sensed);  
receiving thermal imaging data of the target from the TIA (e.g., the dark semi-transparent rectangular strip in the middle of the screen changes color as the strip is moving over the scene with different temperature; Attoparsec: 0:45-0:50/1:23; p.11-14; when the strip is moved over the silver cover (of a laptop), the color of the strip portion covering the silver cover changes and hence data is received to cause the change in color of the area of strip; Attoparsec: 0:47-0:50/1:23; p.12-14.  The area under the rectangular strip is the target and the color within the strip area is transparent and the color indicates the temperature of the area covered/overlapped);  
receiving additional data from a mobile computing device (MCD), wherein the MCD is separate from the TIA (see 1_3 below);
processing using the HMSD (e.g., the glass that works with the IR sensor/camera to produce the image shown in the video, Attoparsec: 0:46/1:23; p.11) the thermal imaging data received from the TIA (e.g., the sensed thermal data is turned to color information shown over the semi-transparent strip; Attoparsec: 0:47-0:50/1:23; p.12-14) and the additional data from the MCD to generate processed thermal imaging data (e.g., the different color coded data in the strip the covers an detected area.  When the thermal camera is connecting to the Google Glass in frames at 0:42-0:46/1:23 of the video.  The processed thermal imaging data are coded as different colors and the color/temperature bar is provided to obtain the temperature of the area covered by the strip.  See frames 0:45/1:23 and 0:46/1:23 of Attoparsec: p.11. See 1_2 below.  For additional data; see 1_3 below);  and 
overlaying on the HSMD data display (e.g., the rectangular strip of color coded thermal imaging data is covering the area of which the temperature is being detected in the video, for example in frame 0:49/1:23 of the video; Attoparsec: p.13.

    PNG
    media_image3.png
    478
    857
    media_image3.png
    Greyscale

The temperature over the laptop is higher than the surrounding area), the processed thermal imaging data (e.g., the color coded strip is the processed data where the temperature is coded in color; Attoparsec: 0:49/1:23; p.13) over an unprocessed visual image of the target (e.g., the laptop, tiles, books as seen through the Google Glass; Attoparsec: 0:49/1:23; p.13) transmitted (e.g., the light of the combined image of the thermal strip overlaying the visual image of the laptop at Attoparsec: 0:49/1:23 second is transmitted to the eyes of the viewer; Attoparsec: 0:24/1:23 second) through the HMSD data display as the target (e.g., the scene that is overlayed with the color strip is a target whose temperature is observed; Attoparsec: 0:49/1:23; p.13) is viewed through the HMSD data display (e.g., the displayed image as shown in the video, for example at 0:49/1:23; Attoparsec: p.13).
Attoparsec does not explicitly teach:
1_1). a thermal imaging accessory (TIA) physically coupled to and in optical alignment with a head-mounted smart device (HMSD);
1_2). processing using the HMSD the thermal imaging data received from the TIA and the additional data from the MCD (see 1_3 below) to generate processed thermal imaging data;
Morley teaches that a multi-mode sight includes an optical sight that provides a direct view image of an aiming point or reticle superimposed on a target scene.  The optical sight includes a single optical path defined through the sight comprising a direct view and overlay path.  A thermal imager provides a monochromic thermal image of the target scene.  A single combiner is located in the optical path and passes the direct view image and reflects the thermal image to overlay the thermal image onto the direct view image for an operator to see as a superimposed thermal and direct view optical image of the target scene together with the aiming point or reticle.  (Morley: Abstract).
Morley teaches that under Clip-on Night Vision mode (FIG. 8), a night vision monocular, such as the AN/PVS-14 or MUM-14A, is attached behind the multi-mode sight 12 and will provide imagery 74 of the night scene, with the aiming reticle superimposed to provide an aiming mark for directing weapon fire. (Morley: c.9 L.60-64 and Fig. 8; reproduced below for reference). Under Night Thermal Operation (FIG. 9), with the thermal imager 81 installed, a video image of the thermal scene is projected through combiner 31 and output window 70.  (Morley: c.9 L.65-67 and Fig. 9; reproduced below for reference).

    PNG
    media_image4.png
    422
    351
    media_image4.png
    Greyscale

Morley further teaches for the exemplary purposes of this disclosure and turning to FIG. 1, multi-mode sight 10 is disclosed and may be combat optic for small arms.  Multi-mode sight 10 generally comprises an optical sight 20 with a single optical path there through, a combiner 30 in the optical path, a lens 40 adjacent the combiner, a display 50 adjacent the lens, and an integrated thermal imager 80. (Morley: c.2 L.50-56 and Fig. 1; reproduced below for reference).

    PNG
    media_image5.png
    384
    616
    media_image5.png
    Greyscale

The single optical path defined through sight 20 may be a direct view and overlay path. (Morley: c.3 L.4-5).
Thermal imager 80 includes thermal imaging processing electronics and a thermal sight for generating a monochromic near infrared or thermal image of a target scene.  The thermal image data can be processed such that the thermal image includes targets in the target scene which have a temperature falling within a given temperature range and excludes all other targets in the target scene.  The thermal imager 80 is controllable to be turned-off such that the direct view image provided from the optical sight 20 is passed to the exit pupil 90 without a thermal image superimposed thereon when the thermal imager 80 is turned-off. (Morley: c.3 L.8-18).  Thermal imager 80 comprises among other components known in the art a sensor 84 located where it will receive wavelengths of light outside the visible spectrum, for example, infrared.  An objective lens 82 is disposed ahead of sensor 84. (Morley: c.3 L.19-23).  Thermal imager 80 may be a Long Wave infrared (LWIR) (8 m to 12 m) thermal camera component which provides video output to the display 50. (Morley: c.3 L.33-35).
Therefore, the 1x IR Blue thermal camera can be made in the form of the thermal imager 80 so that it can be clip-on the multi-mode sight to provide converted thermal image data to the display of the Google Glass as display 50 of Morley.  It is obvious that there is a connection between the thermal imager 80 and the multi-mode sight 10 and this interface is connected to the Glass with a display.  The thermal image data is transmitted from the thermal imager 80 to the Glass.  Thus, the 1x IR Blue thermal camera can be connected using a wired connection as the thermal imager 80 to the multi-mode sight 10 to transmit the thermal image data to the Glass to combine with the visual image and to send to overlay image to the display to produce the images as shown in the video of Attoparsec.  Hence,
1_1). a thermal imaging accessory (TIA) physically coupled to (e.g., the interface of the thermal imager 80 with the multi-mode sight 10; Morley: Fig. 1; the thermal imager 80 is clip-on to the multi-mode sight; Morley: Figs. 8-9.  The 1x IR Blue thermal camera is modified to have an interface as the thermal imager 80) and in optical alignment with (e.g., the thermal image 80 and the optical sight 20 are aligned in parallel in the looking at the same scene; Morley: Fig. 1.  The image of visual image and the converted thermal image are images of the same scene; Attoparsec: 0:46-1:16/1:23 second, the thermal image is part of the visual image.  The 1x IR Blue thermal camera and the Glass as facing the same scene; Attoparsec: 0:24/1:23 second, in the same alignment as the thermal imager 80 and optical sight 20 as established by the multi-mode sight 10 as shown in Morley: Fig. 1) a head-mounted smart device (HMSD) (e.g., the Google Glass; Attoparsec: 0:09/1:23 second);
1_2). processing (e.g., converting the thermal image data to visible light image; Morley: c.9 L.25-027) using the HMSD the thermal imaging data received from the TIA (e.g., thermal imaging data is generated with the IR Blue a wireless camera; Attoparsec:0:10/1:23;  the thermal image from the thermal imager 80; Morley: c.6 L.49-50) and the additional data from the MCD (see 1_3 below) to generate processed thermal imaging data (e.g., the color coded strip over the rectangular area; Attoparsec: 0:46/1:23; an image transmitted in a wavelength other than visible light, convert the image not in visible light to a visible light image; Morley: c.2 L.45-47. Thermal imager 80 includes thermal imaging processing electronics and a thermal sight for generating a monochromic near infrared or thermal image of a target scene. The thermal image data can be processed such that the thermal image includes targets in the target scene which have a temperature falling within a given temperature range and excludes all other targets in the target scene. Morley: c.3 L.8-14);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morley into the teaching of Attoparsec so that the thermal camera can be conveniently clip-on to the Glass to simplify the operation and radio frequency interference can be avoid by directly coupling the thermal imager 80 (thermal camera) with the display through the interface of the multi-mode sight 10.
The combined teaching of Attoparsec and Morley does not explicitly teach:
1_3). receiving additional data from a mobile computing device (MCD), wherein the MCD is separate from the TIA;
Masarik teaches that in some embodiments, the video processing electricals include one or more hardware processors, memory, and/or other such components for processing video or image information, processing location information, displaying video or images, displaying images and textual information, displaying video and textual information with graphical overlays, or the like.  For example, the video processing electricals of the visualization system can be capable of displaying a video feed of real time thermal information with objects of interest distinguished using a graphical overlay provided by the data processing system and textual information communicated from the data processing system.  In another example, the video processing electricals of the visualization system can be configured to display real-time video corresponding to an image-intensified view, combined image intensified and thermal, or other combined/fused multi-sensor view of a scene with a portion of that video being overlaid with other alphanumeric or icon data, or a map with the location of persons or objects of interest being indicated on said map as provided by the data processing system.  In another example, the visualization system can be configured to display a real-time video feed of a telescopic view of a scene with textual information relating to distances to objects of interest as provided by the data processing system overlaid on the video feed.  The visualization system and data processing system can be configured to display other such information to the user and the capabilities of the system are not limited or completely described by the examples provided above. (Masarik: c.31 L.4-31).
The data processing system 300 includes a body 302, a mounting surface 304, and the optical digital signal interface 306.  The body 302 is configured to house the components of the data processing system 300 such as one or more hardware processors and memory.  The mounting surface 304 can be configured to releasably couple with a mount interface on a headgear system. (Masarik: c.22 L.49-55).
The visualization system can include, for example, a thermal camera and display, a night-vision goggle, an infrared imager and display, or the like.  The visualization system can be coupled to the headgear system through a mount interface that is configured to move and to position the visualization system in a desired, defined, or suitable location relative to the user.  (Masarik: c.6 L.60-66).
The data processing system 300 can be mounted releasably on a headgear system (for a head mounted display), it is taken as a mobile computing device.  The data processing system provide textual information, map information, and etc. to the visualization system (taken as the TIA) for display with video feed of realtime thermal information.  Hence,
1_3).  receiving additional data (e.g., textual information, Masarik: c.31 L.14; a map with the location of persons or objects of interest being indicated on said map as provide by the data processing system; Masarik: c.31 L.21-23) from a mobile computing device (MCD) (e.g., the data processing system 300; Masarik: c.22 L.49, c.31 L.15), wherein the MCD is separate from the TIA (e.g., The mounting surface 304 can be configured to releasably couple with a mount interface on a headgear system.  Masarik: c.22 L.53-55.  The operating processing system is taken as the MCD and the visualization system is taken as the TIA);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Masarik into the combined teaching of Attoparsec and Morley so that additional information can be added with a data processing system.

Regarding claim 2, the combined teaching of Attoparsec, Morley and Masarik teaches the computer-implemented method of claim 1, comprising linking the MCD to the at least one of the TIA or the HMSD (e.g., In some embodiments, the optical digital signal link 114 includes at least one optical fiber per direction of communication, such as, for example, at least one optical fiber carries communication from the visualization system 110 to the data processing system 112 and at least one optical fiber carries communication from the data processing system 112 to the visualization system 110.  Masarik: c.15 L.66-67 and c.16 L.1-5.  The data processing system 112 includes one or more hardware processors, controllers, and/or memory.  The data processing system 112 can be configured to process information received over the intrapersonal data communication system wherein the information originates in a local device, an external system, sensors, or the like.  The data processing system 112 can receive the information, process it, and send the processed information to local devices using the intrapersonal data communication system.  Example data processing systems are described in greater detail herein with reference to FIGS. 3A and 3C.  Masarik: c.15 L.20-29.  The visualization system 110 includes one or more components configured to acquire image data and/or display information to a user. Masarik: c.15 L.8-10.  The visualization system 110 includes the ‘IR Blue’ wireless thermal camera and the Glass of Attoparsec.  The data processing system, which is mounted on the headgear system (Masarik: c.22 L.49-55) is taken as the mobile computing device. It would have been obvious to combine the teaching of Masarik into the combined teaching of Attoparsec and Morley so the thermal imaging data can be processed so that color can be assigned to the digital value of the thermal data).

Regarding claim 3, the combined teaching of Attoparsec, Morley and Masarik teaches the computer-implemented method of claim 2, comprising executing an application on the HMSD that seeks out at least one of an in-range TIA (e.g., This (1x IR Blue thermal camera) is connected to Glass over Bluetooth, running my own version of the IR Blue software to deal with the very limited Glass interface. Attoparsec: 0:13/1:23; p.3 upper screen para.2) or MCD (e.g., The data processing system 300 can be configured to process signals from other data sources. Data sources can include, for example, sensors mounted on a headgear system, sensors incorporated with the data processing system 300, sensors or controls external to the headgear system, or any combination of these. The data sources can be delivered to the data processing system 300 via electrical wire, optical fiber, or wireless link.  Masarik: c.23 L.6-13.  The wireless communication system can include a system, such as, for example, an ultra-wide band communication system, radio frequency communication, Bluetooth communication, or any combination of these.  Masarik: c.20 L.66-67 and c.21 L.1-3. It would have been obvious to combine the teaching of Masarik into the combined teaching of Attoparsec and Morley so the thermal imaging data can be processed so that color can be assigned to the digital value of the thermal data) to establish a data connection with the HMSD (e.g., the Glass; Attoparsec: 0:13/1:23; p.3 upper screen para.2 L.1). 

Regarding claim 4, the combined teaching of Attoparsec, Morley and Masarik teaches the computer-implemented method of claim 1, comprising transmitting data from the HMSD to the TIA (e.g., during the launching of the Google Glass and IR Blue thermal camera, information regarding the connection of the camera (or TIA) with the Glass are displayed on the screen.  Attoparsec: 0:30-0:45/1:23; p.5-11.  Later on, the thermal or IR radiation detection data are shown as different colors over the semi-transparent strip.  Attoparsec: 0:46-1:16/1:23; p.11-30). 
 
Regarding claim 5, the combined teaching of Attoparsec, Morley and Masarik teaches the computer-implemented method of claim 1, wherein the additional data comprises compass data and GPS data from the MCD (e.g., textual information, Masarik: c.31 L.14; a map with the location of persons or objects of interest being indicated on said map as provide by the data processing system; Masarik: c.31 L.21-23. In some embodiments, the transmitted information can include, for example, uncompressed video data, compressed video data, thermal data, GPS data, compass data, inertial or rate sensor data, sensor synchronization signals, object location data, or any combination of these or other data. Masarik: c.11 L.22-27). 
 
Regarding claim 7, the combined teaching of Attoparsec, Morley and Masarik teaches the computer-implemented method of claim 1, wherein the processed thermal imaging data is displayed according to preset or dynamically-determined preferences (e.g., the color on the semi-transparent strip can mean different temperatures as the temperature scale changes.  The screen at 0:55/1:23 (reproduced below for reference) of the video has a different temperature range as compared with the screen at 0:46/1:23

    PNG
    media_image6.png
    484
    855
    media_image6.png
    Greyscale

From screen at 0:55/1:23 of the video, the temperature ranges from 23.0 at the black end to 27.0 at the yellow end).

Regarding claims 8-12 and 14, the claims are non-transitory, computer-readable medium claims of method claims 1-5 and 7 respectively. The claims are similar in scope to claims 1-5 and 7 respectively and they are rejected under similar rationale as claims 1-5 and 7 respectively.
Attoparsec teaches that “I got Google Glass, thanks to their #ifihadglass program”, it is well-known that the program is stored in memory so that the program is executed when the glass is turned on to perform the thermal imaging functions. (Attoparsec: 0:09-0:10/1.23; p.2 screens).

Regarding claims 15-19, the claims are system claims of method claims 1-5 respectively. The claims are similar in scope to claims 1-5 respectively and they are rejected under similar rationale as claims 1-5 respectively.
Attoparsec showed the thermal pixels displayed on the Glass as a semi-transparent strip in front of the objects in the scene.  (Attoparsec: 0:45-1:16/1:23; p.11-30).
Claim 15 further recited “wherein the processed thermal imaging data is displayed according to preset or dynamically-determined preferences” and this is similar to the features of claim 7 and it is therefore rejected under similar rationale as claim 7.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Attoparsec in view of Morley  and Masarik as applied to claims 1 (8 and 15) and further in view of Auto Distance (“Auto Distance”, 8/25/2014; URL: https://web.archive.org/web/20130825025944/http://www.greenworkssoft.magix.net/public/potatotreesoftmainpage/auto_distance.html).

Regarding claim 6, the combined teaching of Attoparsec and Morley teaches the computer-implemented method of claim 1, comprising determining a range from the HMSD to the target (see 6_1 below). 
The combined teaching of Attoparsec and Morley does not explicitly teach:
6_1). comprising determining a range from the HMSD to the target.
Auto Distance Is a handy camera measure tool for quick estimation of the distance to any object and the height of object. It shows you the distance to objects seen through the camera lens of your android device. It perform non-contact measurement by using camera and hardware sensor of device.  (Auto Distance: p.1 para.1)
Further, Auto Distance measures the distance to the target object automatically by aim the cameras at the base of the object. It works in camera live view. Auto Measure uses the height of the camera lens and its tilt angle to calculate the distance to the object. You can continue measure the height of object by lock the distance and aim the cameras at the top of target object, as shows in the preview image. The only parameter required in this mode is the lens height, which is the height of your camera height to the base plane. (Auto Distance: p.1 para.2).
Therefore, the distance measurement can be applied to the camera of Attoparsec so that the viewer knows how far is he/she from objects of different temperatures.  Hence,
6_1). comprising determining a range (e.g., Auto Distance measure the distance; Auto Distance: p.1 para.2 L.1) from the HMSD to the target (e.g., the Google Glass to the objects in the scene).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Auto Distance into the combined teaching of Attoparsec and Morley so that the viewer can know where the hotspots are and avoid touching them.

Regarding claim 13, the claim is a non-transitory, computer-readable medium claim of method claim 6.  The claim is similar in scope to claim 6 and it is rejected under similar rationale as claim 6.

Regarding claim 20, the claim is a system claim of method claim 6.  The claim is similar in scope to claim 6 and it is rejected under similar rationale as claim 6.

Response to Arguments
Applicant’s arguments filed on January 12, 2021 have been fully considered but they not persuasive in view of the new ground(s) of rejections based on the prior arts of record.
R1.	The applicant amended independent claims 1, 8 and 15 with features similar to “receiving additional data from a mobile computing device (MCD), wherein the MCD is separate from the TIA”.
The examiner applied the reference of Masarik to teach the mobile computing device as data processing system which is “The data processing system 300 includes a body 302, a mounting surface 304, and the optical digital signal interface 306.  The body 302 is configured to house the components of the data processing system 300 such as one or more hardware processors and memory.  The mounting surface 304 can be configured to releasably couple with a mount interface on a headgear system.” (Masarik: c.22 L.49-55).  The data processing system is further disclosed to send textual and map information to the visualization system with “For example, the video processing electricals of the visualization system can be capable of displaying a video feed of real time thermal information with objects of interest distinguished using a graphical overlay provided by the data processing system and textual information communicated from the data processing system.  In another example, the video processing electricals of the visualization system can be configured to display real-time video corresponding to an image-intensified view, combined image intensified and thermal, or other combined/fused multi-sensor view of a scene with a portion of that video being overlaid with other alphanumeric or icon data, or a map with the location of persons or objects of interest being indicated on said map as provided by the data processing system.  In another example, the visualization system can be configured to display a real-time video feed of a telescopic view of a scene with textual information relating to distances to objects of interest as provided by the data processing system overlaid on the video feed.  The visualization system and data processing system can be configured to display other such information to the user and the capabilities of the system are not limited or completely described by the examples provided above.” (Masarik: c.31 L.10-31).  “The visualization system can include, for example, a thermal camera and display, a night-vision goggle, an infrared imager and display, or the like.  The visualization system can be coupled to the headgear system through a mount interface that is configured to move and to position the visualization system in a desired, defined, or suitable location relative to the user.”  (Masarik: c.6 L.60-66).  The visualization system is taken as the TIA and is separate from the data processing system.
For details, please see rejections to the claims above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Wu (2013/0072120) teaches that “The present application provides a system and method for controlling an infrared camera by using a mobile phone.  The system includes a client and an infrared camera used as a server and connected to the client through a communication network.  The infrared camera is mounted in a location to perform infrared measuring and/or monitoring, so as to provide infrared image videos of a monitored object and temperature data of the points contained in an infrared image.  The client is mounted in a position far away from the location of the infrared camera to provide a remote control for the infrared camera.  The present application allows monitoring personnel or a user to remotely monitor and control an infrared camera by using a mobile phone.” (Wu: Abstract).
b).	Rosen (2013/0150004) teaches that “An apparatus that includes a mobile phone detection system is provided.  The detection system includes a processor and a plurality of sensors that are operative to be used by the processor to determine which individuals in a group of individuals are and are not transmitting a predetermined type of RF signals.  The sensors include a frequency antenna operative to receive RF signals from locations associated with positions of each respective individual.  The sensors include a further sensor that is operative to detect data that is used by the processor to corroborate which individuals in the group are and are not transmitting the predetermined type of RF signal.  The detection system is operative to communicate to a remote server, data corresponding to at least a portion of the determination made regarding which of the individuals in the group are and are not transmitting the predetermined type of RF signal.” (Rosen: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SING-WAI WU/Primary Examiner, Art Unit 2611